Citation Nr: 1537963	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO. 12-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, to include impingement syndrome and residuals of a torn rotator cuff.

2. Entitlement to service connection for a right knee disability, to include a meniscal tear and degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

By way of background, the RO denied service connection for a left shoulder disability in September 2008 and a right knee disability in August 2011. The Veteran separately and properly perfected appeals as to both decisions, and the issues have been combined into a single appeal for appellate review by the Board. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In this case, however, new and material evidence is not required as the September 2008 denial of service connection for a left shoulder disability is not final. The RO denied service connection on September 16, 2008. In October 2008, the Veteran expressed disagreement with the September 16, 2008 rating decision with respect to all of the issues decided therein, which included the denial of service connection for a left shoulder disability. After a thorough review of the electronic file, the Board finds no evidence that this notice of disagreement was acknowledged or that a statement of the case was issued. As a timely notice of disagreement was received, the September 2008 rating decision remained pending, and therefore new and material evidence is not required to reopen the claim and need not be addressed. 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

The Board notes that the fact that new and material evidence is not required raises the potential issue that the RO did not adjudicate the current claim on the merits in the most recent statement of the case. While the RO included a discussion of the regulations governing the reopening of the claims in the statement of the case, they also clearly discussed the elements of service connection and weighed the evidence of record. As such, the Board finds that the RO clearly weighed the evidence and adjudicated the claim on the merits in the most recent statement of the case. Thus, the Veteran has been afforded sufficient due process, and the claim is properly before the Board.

The issue of entitlement to service connection for sleep apnea has been raised by the record in a March 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A left shoulder disability, to include impingement syndrome and a rotator cuff tear, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. In December 2014, prior to the promulgation of a Board decision, the Veteran contacted the RO and requested that VA stop processing the claim of service connection for right knee DJD.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a right knee disability, to include DJD. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in May 2008, prior to the initial unfavorable adjudication in September 2008. This letter advised the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, while the evidence of record reflects a current diagnosis of a left shoulder disability, there is no evidence of an in-service event, injury or disease. The Veteran has stated that she injured her shoulder in-service while doing push-ups. However, a May 1992 periodic examination is silent for a diagnosis or complaints of a left shoulder disability or symptoms associated therewith. An undated report of medical history associated with the examination indicates that the Veteran denied any current or history of shoulder issues. 

Service treatment records both prior to and following the May 1992 examination are completely silent for any complaints of left shoulder pain or a diagnosis of a left shoulder injury while in service, despite numerous instances of treatment for other orthopedic injuries, including shin, knee and foot injuries. Post-service treatment records are silent for complaints of shoulder pain until roughly 2007, which is well outside the one year presumptive period. As there is no evidence of an in-service event, injury or disease or manifestation within an applicable presumptive period, VA's duty to provide an examination did not attach.

Since VA has obtained all relevant identified records and the duty to provide an examination did not attach, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends she is entitled to a service connection for a left shoulder disability. For the reasons outlined below, service connection for a left shoulder disability is not warranted on a direct or presumptive basis.

Beginning with direct service connection, the evidence of record establishes that the Veteran has several diagnoses of a left shoulder condition, including a rotator cuff tear, impingement syndrome and degenerative changes. As such, the first element of service connection (a current disability) has been met.

Concerning the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has stated that she injured her shoulder while doing push-ups in service, which she is competent to report. Jandreau, 492 F.3d at 1377.

Turning to the medical evidence, a May 1992 periodic examination is silent for a diagnosis or complaint of a left shoulder disability or any symptoms associated therewith. On an accompanying, although undated, report of medical history the Veteran indicated no current or history of shoulder issues. The Veteran's service treatment records are completely silent for any complaints of shoulder pain or other symptoms at any time during active duty service, despite numerous other instances of treatment for other orthopedic ailments. 

While not dispositive, gaps in time without treatment or complaint, provided the proper foundation is present, can be weighed against lay evidence of record. Maxson, 230 F.3d at 1333. In light of the Veteran's frequent treatment in service for various orthopedic issues, including for shin and knee injuries, it is reasonable to determine the Veteran would have sought in-service treatment for a left shoulder disability if present in-service. Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011). As it is reasonably likely that the Veteran would have sought treatment for a left shoulder issue in service, the Board finds that the complete lack of treatment for or complaint of a left shoulder disability while in service weighs heavily against the Veteran's claim. Maxson, 230 F.3d at 1333.

Further, the Veteran has been inconsistent in her own statements concerning the left shoulder injury in service. In a September 2008 statement the Veteran indicated that she injured the shoulder while doing pushups in 1992. However, in a December 2009 treatment record, the Veteran reported that she dislocated her shoulder in 1991. The Veteran further indicated in that record that she had no problems with the shoulder until 1995 to 1997 when she injured the shoulder at work. Such inconsistencies undermine the credibility of the Veteran's statements concerning an in-service left shoulder injury, and render them of little probative weight. As such, based on the competent and credible lay and medical evidence of record, the preponderance of the evidence is against a finding of an in-service event, injury or disease affecting the left shoulder.

Turning to the third element, and even assuming arguendo that an in-service event, injury or disease has been shown, the preponderance of the evidence is against a finding that the Veteran's left shoulder disability is causally related to her active duty service. The Veteran has stated that her left shoulder disability is causally related to service. While the Veteran is competent to testify to the persistence of lay observable symptoms, such as pain, since service, she is not competent to opine as to the presence of a nexus between her shoulder disability and service, as to do so requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377.

To the extent the Veteran has indicated that her left shoulder disability has been continuous since service, her statements are inconsistent with prior statements of record. Specifically, as noted above the Veteran indicated in a December 2009 treatment record that her shoulder was fine following service until the period from 1995 to 1997, when she injured her shoulder at work. These inconsistencies undermine the credibility of the Veteran's statements, and render them of no probative value.

VA and private treatment records are silent for any opinions linking the left shoulder disability to active duty service. The earliest evidence of a left shoulder disability is from an October 2007 VA treatment record, which noted a complaint of left shoulder pain. However, another treatment record from that same month indicated that there were no shoulder abnormalities present. The Veteran was then later diagnosed with impingement syndrome and a rotator cuff tear in December 2007. Prior to October 2007, there is no evidence of any complaint of or treatment for shoulder pain or a diagnosis of a shoulder disability. Thus, the first medical evidence reflecting a diagnosis of a left shoulder disability is from approximately 14 years after the Veteran's separation from service.

Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a causal nexus between the Veteran's left shoulder disability and her active duty service. As neither the second nor third element of service connection has been met the Board finds that service connection on a direct basis is not warranted for a left shoulder disability. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with impingement syndrome and a torn rotator cuff, neither of which is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). Therefore, they are not entitled to service connection on either of these two theories. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. 

The Board does note that VA treatment records reflect mild degenerative changes based on x-rays. However, even assuming arguendo that these findings are sufficient to support a diagnosis of arthritis, which is a recognized chronic disease, the preponderance of the evidence is against a finding that the left shoulder disability manifested either in-service or within the first post-service year. Service treatment records are silent for any diagnoses of left shoulder arthritis, or complaints of symptoms associated therewith. The first indication of a left shoulder disability generally is from October 2007, which is approximately 14 years after the Veteran's separation from service. Degenerative changes specifically were not noted until approximately December 2007. Prior to October 2007, there are no complaints or diagnoses of a left shoulder disability.

As there is no competent and credible evidence of either in-service manifestations sufficient to identify the disease entity or manifestations within the first post-service year, service connection for a left shoulder disability is not warranted based on the presumption in favor of chronic disease or continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's left shoulder disability is causally related to her service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.
III. Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In this case, prior to the promulgation of a final Board decision, the Veteran contacted the RO and requested that they stop processing her claim for service connection for right knee DJD. This was memorialized in a December 2014 report of general information. The Board interprets this request as one to withdraw her pending appeal of the issue of service connection for a right knee disability. As the Veteran has withdrawn her appeal prior to the promulgation of a final decision, the Board no longer has appellate jurisdiction and can take no further action on the matter. 38 C.F.R. §§ 20.204, 20.1100(b).


ORDER

Entitlement to service connection for a left shoulder disability, to include impingement syndrome and residuals of a torn rotator cuff, is denied.

The appeal regarding the claim of entitlement to service connection for a right knee disability, to include DJD, is dismissed.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


